Citation Nr: 1023962	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  99-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non-service connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty service with the Philippine Army, 
USAFFE, from September 1941 to September 1945.  The Veteran 
died in February 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

In April 2008, the appellant had a hearing in front of the 
Decision Review Officer.

In a VA Form 9 of September 2008, the appellant request a 
Board hearing at a local VA office before a member or members 
of the Board.  In an April 2009 Report of Contact, the RO 
stated that he had spoken with the appellant and that she had 
no further evidence to submit and that she wished to withdraw 
her request for a hearing.  The RO requested that she send a 
letter to that effect.  A June 2010 Report of Contact from 
the Board's Administrative Support Specialist states that in 
a phone conversation, the appellant's brother had confirmed 
that the appellant did not want a hearing.  Given the facts 
noted above, the Board finds that the appellant has withdrawn 
her request for a hearing.


FINDINGS OF FACT

1.  In October 1976, the National Personnel Records Center 
(NPRC) certified with a AGUZ Form 632 that the Veteran's 
service included pre-war service from September 1, 1941 to 
December 7 1941, beleaguered status from December 8, 1941 to 
April 8, 1942, no casualty status from April 9, 1942 to April 
30, 1945, and service in the Regular Philippine Army from May 
1, 1945 to September 18, 1945.  He did not possess the 
requisite service to qualify for VA death pension benefits 
for his surviving spouse.

2.  In an October 2007 letter to the appellant, the National 
Personnel Records Center (NPRC) stated that the appellant had 
served as a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the United States from 
September 1, 1941 to September 18, 1945 and that this service 
is not considered active service in the United States Army.


CONCLUSION OF LAW

Basic eligibility for VA non-service connected death pension 
benefits is not established.  38 U.S.C.A. §§ 107(a), 1521, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  Because 
the law and not the evidence is dispositive in the instant 
case, additional factual development would have no bearing in 
the ultimate outcome.  Accordingly, VCAA can have no effect 
on this appeal.  See Dela Cruz, supra; see also Manson v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim.")

To the extent that VCAA is applicable, VA duties have been 
met.  VA has attempted to verify service, the most critical 
element in this case.  Furthermore, the appellant has 
attempted to verify service and has submitted the results of 
such confirmation.  Her actions establish that she is aware 
that she can submit evidence.  In light of the nature of this 
case, all duties have been met.

Legal Criteria and Analysis

The appellant asserts that she should be awarded death 
pension benefits based on the Veteran's service.

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 152(j).  
To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant's spouse must 
have been a veteran who had active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), (24), 152(j); 38 C.F.R. §§ 
3.1, 3.6.

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, 
naval, and air service" includes active duty. In turn, 
"active duty" is defined as full time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in 38 C.F.R. § 3.40(d) is also 
included.  38 C.F.R. § 3.40(c).

Persons who served as guerrillas under a commissioned officer 
of the United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included. 
See 38 C.F.R. § 3.40(c).  Service as a guerrilla by a member 
of the Philippine Scouts or the Armed Forces of the United 
States is considered as service in his or her regular status.  
See 38 C.F.R. § 3.40(a).  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service: (i) Recognized guerrilla service; (ii) 
Unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army.  This excludes civilians.  
A certification of Anti-Japanese Activity will not be 
accepted as establishing guerrilla service.  38 C.F.R. § 3 
.40(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Those regulations require 
that service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F.3d at 749.

The Veteran's service has been certified by the service 
department.  In an AGUZ Form 632 that the Veteran's service 
included pre-war service from September 1, 1941 to December 7 
1941, beleaguered status from December 8, 1941 to April 8, 
1942, no casualty status from April 9, 1942 to April 30, 
1945, and service in the Regular Philippine Army from May 1, 
1945 to September 18, 1945.  Moreover, in an October 2007 
letter to the appellant, the NPRC stated that the deceased 
had served as a member of the Philippine Commonwealth Army in 
the service of the Armed Forces of the United States from 
September 1, 1941 to September 18, 1945 and that this service 
is not considered active service in the United States Army.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit; while the Veteran's service, as described 
above, may be sufficient for certain VA Purposes such as 
compensation, it is not the type of service that can qualify 
a claimant for other VA benefits, such as a nonservice-
connected death pension in this case.  As the Veteran's 
recognized service does not confer eligibility for 
nonservice-connected death pension benefits, the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the appellant's death 
pension claim.

ORDER

Entitlement to death pension benefits is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


